DECISION
PER CURIAM:
In a single assignment of error, appellant argues that the court-martial convened to try his case lacked subject matter jurisdiction over one of the offenses charged.
That offense involved violation of a lawful general regulation by selling a dangerous drug-in this case, psilocybin-contrary to Article 92, Uniform Code of Military Justice, 10 U.S.C. § 892.
Basically, solicitation and negotiations concerning sale of the drug between two enlisted personnel occurred on base; transfer and payment occurred off base.
We find that on the facts of this case, subject matter jurisdiction clearly existed. United States v. Trottier, 9 M.J. 337 (C.M.A.1980); United States v. Hardin, 7 M.J. 399 (C.M.A.1979); United States v. Carr, 7 M.J. 339 (C.M.A.1979); United States v. Strangstalien, 7 M.J. 225 (C.M.A.1979).
Accordingly, the findings of guilty and the sentence are
AFFIRMED.